Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 1 of 17

IN THE UNITED STATES BANKRUPTCY COURT'
FOR THE DISTRICT OF DELAWARE

 

In re:
SWAN TRANSPORTATION CO.,
Debtor.

 

RICHARD SMITH, MARK LITTLE, AND
LARRY GAR_RETT,

Plaintiffs,

V.

W.D. HILTON, JR., TRUST SERVICES, INC.,

JAMES A. HUGUENARD, AND RANDALL D.

GROOMS, JR.,
Defendants.

 

 

Eric M. Sutty, Esquire

E11iot Greenleaf, PC

1105 N. Market Street, Suite 1700
Wilrnington, DE 19801

_and_

W. Todd Hoeffner, Esquire
Hoeffner Law

914 Preston, Suite 800
Houston, TX 77002

Coum‘el to Plaintijj€s‘

Chapter 11
Case No. 01-11690 (BLS)
Jointly Administered

Adv. Proc. No. 17~50053 (BLS)

Re: ])ocket Nos. 5, 6, 7, 81, 82, 83, 88, 89,
92, 93, 94, 96, 97, 98,108, 109,110, 111,
112,114,115,117,118, &120

Kevin J . Mangan, Esquire

Womble Bond Dicl<inson (US) LLP
222 Delaware Avenue, Suite 1501
Wilrnington, DE 19801

Mark Sales, Esquire

David Reynoids, Esquire

Diamond McCarthy LLP

2711 N. Haskell Avenue, Suite 3100
Dallas TX 75204

-and-

Stephen T. Loden, Esquire
Diamond McCalThy LLP
Two Houston Center

909 Falmill Street, 15th F1001'
HOuSton, TX 77010

Counsel to Dej%ndants

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 2 of 17

OPINI()N

Before the Court is the Motion filed by W.D. Hilton, .lr., Trust Services, lnc., Jarnes A.
Huguenard, and Randall D. Grooms, Jr. (collectively, the “Defendants” or “Trustees”) to
Dismiss Plaintiff’ s Cornplaint (the “Defendant’s Motion”) [Adv. Docl<et No. 81]. Richard Srnitli,
Mark Little, and Larry Garrett (collectively, the “Plaintifi"s”) oppose the Motion {Adv. Docket
No. 88]. The Plaintiffs have also filed their own Motion to Dismiss [Adv. Docket No. 92], Which
the Trustees oppose [Adv. Docket No. 114].1 For the reasons stated below, the Court Will
GRANT the Trustees’ Motion in part and DENY the Plaintift`s’ l\/Iotion.

BACKGROUND

SWan Transportation Company (the “Debtor”) filed a Chapter ll petition on Decernber
20, 2001. For many years preceding the petition, Tyler Pipe and Foundry, one of Del)tor’s
subsidiaries, used asbestos and silica in the manufacture of a variety of its products Many of the
employees Who Worlced With those materials suffered injuries and brought tort claims against the
Debtor, eventually forcing it to seek Chapter 11 protection As is common in bankruptcy cases of
this stripe, the prepackaged plan (the “Plan”) [Docl<et No. 47] created an asbestos/silica litigation
trust (the “Trust”) Which Was designed to provide for the claims of future claimants once their
asbestos or silica related injuries Were diagnosed This Court entered an Order confirming the
Plan on §uly 21, 2003 (the “Confirmation Order”) [Docket No. 45 5]. The record f:nther reflects
that the Trust Was funded With cash and securities to provide for recovery on claims against the
Debtor relating to asbestos or silica exposure Defendants Randall Grooms, W.D. Hilton, and

J ames Huguenard Were appointed in 2003 to serve as Trustees under the Trust, and each has

 

l The Trustees have also filed a Motion to Strike Plaintiffs’ Exhibits [Adv. Docket No. 96], or otherwise set aside and
ignore improper exhibits attached to the Plaintift`s’ Rcsponse. The Trustees argue that the Motion to Dismiss raises
solely matters of law to be determined without consideration of evidence related to Plaintiffs’ underlying claims
Given the Court’s decision on Trustees’ Motion to Dismiss, the Motion to Strike is denied as moot

2

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 3 of 17

continued in that capacity to this day. Defendant Trust Services, lnc. is a Texas corporation and
Was hired by the Trust to perform administrative functions for the Trust.

ln May of 2015, each of the Plaintiffs filed claims vv‘ith the Trust seeking payment on
account of alleged injuries arising from exposure to asbestos While in the Debtor’s employ.
Plaintiffl\/lark Little’s claim Was deemed allowed and he Was recognized as a beneficiary of the
Trust. Consequently, the record reflects that the Trust paid him at the current percentage
established under the Trust’s claims resolution procedures The record reflects that the personal
injury claims of Messrs Srnith and Garrett have been rejected or disallowed by the Trust, Which
determined that they did not suffer from quaiifying injuries Messrs. Smith and Garrett assert that
their claims Were Wrongfully denied, but as of the date of briefing the reconsideration and appeal
process provided under the Trust has not been concluded as to their claims Each of the Plaintiffs
allege that the Trustees have breached statutory and fiduciary duties in their administration of the
Trust.

The procedural history and posture of this matter is more than a little complicated On
l\/lay 20, 2016, all three Plaintiffs filed a complaint against the Trustees in the County Court of
Lavv in Smith County, TeXas (tlie “Texas State Court”). The Plaintiffs alleged a breach of
fiduciary duty by the Trustees administering the Trust and requested several forms of relief,
including disgorgement of Trustee fees and expenses, removal of the Trustees, appointment of a
receiver for the Trust, and other equitable relief

The Trustees filed a motion to remove that proceeding from the Texas State Court to the
United States District Court for the Northern District of Texas (the “TeXas District Court”). After
removal, the Trustees filed a motion to transfer venue of the proceeding to this Court. The

Plaintiffs objected to the venue transfer request and filed a motion to remand the dispute back to

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 4 of 17

the Texas State Court. Tlirough comprehensive rulings by the United States Magistrate Judge,
Which were adopted by the Texas District Court, the Plaintiffs’ motion to remand the matter Was
denied and the Trustees’ motion to transfer venue was granted. The case was transferred to the
United States District Court for the District of Delaware, and subsequently referred to this Court.

There are a number of motions before this Court. The Trustees filed a Motion to Disrniss
Plaintiffs’ Complaint [Docl<et No. 811 along with a Motion to Strike Plaintiffs’ Exliibits [Doclcet
No. 96]. ln their Motion to DismissJ the Trustees request that the Court dismiss Plaintiffs’
complaint in its entirety, with prej udice, and without leave to amend. The Plaintiffs have filed a
Motiori to Disniiss for Lack of Subj ect Mat|:er iurisdiction, and Alternatively, to Abstain [Docket
No. 92]. By their Motion, the Plaintiffs request that this Court remand the case back to the TeXas
State Court either by abstaining in favor of that court, or by dismissing this adversary proceeding
for lack of subject matter jurisdiction

JURISDICTION AND VENUE

The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157(b)(1).
Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. Plaintiffs have alleged
this Court does not have jurisdiction, citing to numerous facts including that the bankruptcy case
has been closed for nearly a decade, that the litigants herein are unrelated to the reorganized
Debtor, and the outcome of this adversary proceeding will have no effect on the Debtors’
reorganization Plan. rl`his Court and the courts in Texas disagree. Bankruptcy courts “plainly
[have] jurisdiction to interpret and enforce ltheir] own prior orders” Travelers Indem. Co. v.
Bai'ley, 557 U.S. 137, 151 (2009). As noted by the Texas District Court and further discussed
below, this matter relates to the interpretation and enforcement of this Court’s Conf'irination

Order and thus constitutes a core matter under 28 U.S.C. § 157(b)(2). fn re FormTech lna'us.,

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 5 of 17

439 B.R. 352, 357 (Banl<r. D. Del. 2010) (“Enforcement and interpretation of orders issued
in core proceedings are also considered core proceedings within the bankruptcy court's
jurisdiction.”).
THE PARTIES’ POSITIONS

The Trustees argue that the case should be dismissed with prejudice under Rule 12(b)(6)
for a variety of reasons First, the Trustees argue that the Complaint should be dismissed because
it was filed in violation of the Barton doctrine (discussed in]?a). Next, the Trustees assert that,
since only l\/Ir. Little has an injury claim recognized by the 'l`rust, the other two Plaintiffs lack
standing to sue. Finally, the Trustees contend that the Plaintiffs’ suit is barred by the doctrine of
resjudi'cai‘ci: the Trustees contend that the time to challenge their appointment and the structure
of the Tiust was at confirmation in 2003. -

The Plaintiffs respond that the Barton doctrine is inapplicable here, contending that the
n trustee of an asbestos trust is not the type of “trustee” protected by the Barton doctrine Plaintiffs
further argue that res judicata cannot preclude their claims arising from the alleged conduct of
the Trustees in the years following their appointment In their Motion to Dismiss, the Plaintiffs
assert that the Court lacks subject matter jurisdiction and that the case should be remanded to the
TeXas State Court. Alternatively, the Plaintiffs argue that this Court must refrain from hearing
this dispute under the principles of mandatory abstention

DISCUSSION

1. The Bankruptcy Court has Subject Matter Jurisdiction and Venue is
Proper in Tliis Court

(i) Si,ibjecf Mati‘er Jarisa'i'cti`on
The Court turns first to Plaintiffs’ request to dismiss this adversary proceeding for lack of

subject matter jurisdiction lt is a fundamental proposition that a court possesses jurisdiction and

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 6 of 17

authority to assess whether it has subject matter jurisdiction Uni'led States v. Ria'z, 536 U.S. 622,
628 (2002). Banl<ruptcy courts possess jurisdiction over matters “arising under title 11, or arising
in or related to cases under title 11.” 28 U.S.C. § 1334(1)). The parties have briefed the issue of
the Court’s jurisdiction over matters “related to” these chapter ll proceedings and the Plaintiffs
correctly note that the test for “related to” jurisdiction becomes more stringent in an action filed
after the confirmation date. fn re Resorl's In¢"l Inc., 372 F.3d 154, 161 (3d. Cir. 2004). Under that
heightened standard, a bankruptcy court lacks jurisdiction where the proceeding could not have
“any effect on the estate being administered in bankruptcy.” Pacor, Inc. v. Higgins, 743 F.2d
984, 994 (3d Cir. 1984). Courts have applied a variety of standards for determining
post-confirmation jurisdiction, but “the essential inquiry appears to be whether there is a close
nexus to the bankruptcy plan or proceeding sufficient to uphold bankruptcy court jurisdiction
over the matter.” Resorrs, 372 F.3d at 166.

The Court will address this issue in summary fashion, as the Texas District Court has
already thoroughly analyzed and answered the question The Texas District Court found in a
series of rulings that the relief sought by Plaintiffs would directly implicate the terms of the Plan
and the Confirmation Ordei'. lf successful, the Plaintiffs’ requested relief would fundamentally
alter the administration of the Trust. The Texas District Court observed:

Plaintiffs’ claims not only call into question the actions of the trustees negotiated

for and confirmed as part of the trust agreement during reorganization, but also call
for the removal of these trustees confirmed by the bankruptcy coui't.

[llfPlaintiffs’ claims are meritorious and the state court were to replace the trustees
with a single receiver _ as Plaintiffs request in their complaint m that action would
contradict § 5.01 of the agreement confirmed by the bankruptcy court that states
[t]here shall be three Trustees at all times . . . [B]ecause Plai`nti]j”s claims call into
question the reorganization under chapter l l through the creation ofrhe trust and
specifically the appointment ofthe trustees the claims are su]j‘icieni‘ly related to

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 7 of 17

the bankriiplcy proceeding and this Court has jurisdiction pursuant to 28 U.S.C. §

1334(b) . . . Plai`ntijjfr ’ claims ultimately confer jurisdiction because they not only

relate I'o, but call into question specific orders and provisions of the trust created

out of the bankruptcy case were an integral component of the execution of the

estate.

Order Adopting Report and Recornrnendation of Magistrate ludge, Adversary D.l. 44, p. 2
(citing Order and Reconimendation of U.S. Magistrate, ludge Adversary D.l. 37; Trust
Agreement, Adversary D.I. 31~1) (eniphasis added).

Significantly, the Texas District Court noted the close relationship between this dispute
and the “interpretation and implementation of the plan” and noted the outcome of this issue
could “effectively require the re-Writing of that plan.” Id. at 4. This Court agrees with the
reasoning and conclusions of the Texas District Court. The Confirmation Order effected the
creation of the 'l`rust and provided that it “shall be established in accordance with the Trust
Documents.” The Plaintiffs herein seek to materially revise the Trust Document [Docket No. 94},
most tangibly by removing the rl`rustees and appointing a single receiver Doing so would alter
the terms of the Confirrnation Order and Trust Document, which operate to define how trustees
are selected and appointed This adversary proceeding therefore bears a direct relationship orr the
enforcement of this Court’s Confiimation Order. Travelers, 557 U.S. at 129.

ln the alternative, this Court also has jurisdiction over this matter because the Trust is
inextricably linked to the success of Debtor’s Plan As noted, the applicable standard that this
Court must apply in determining if it has post-confirmation jurisdiction is whether disputes
arising in connection to the Trust are matters with a “close nexus to a bankruptcy plan or
proceeding.” Resori‘s, 372 F.3d at 169.

Consistent with the sound conclusions of the Texas District Court, this Court finds that

the pending disputes form a close nexus to the bankruptcy plan and this bankruptcy proceeding

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 8 of 17

The Trust was created to deal with foreseeable asbestos and silica litigation that would occur on
a post-confirmation basis The success or failure of the Plan depended on the existence of the
Trust and the diversion of future claimants to the Trust for claims resolution lf the 'l`rust did not
exist, or if it lacked the ability to properly deal with the claims, then the Debtor’s Plan would
have been untenable and possibly unconfirmable. Due to the necessity of the Tr'ust for a
successful Plan, the Court finds that the dispute arising in this matter bears a “close nexus to a
bankruptcy plan or proceeding.”

The Plaintiffs argue the ruling in Resori‘s mandates a finding that this Court lacks subject
matter jurisdiction However, the facts in Resorts are distinguishable from the facts at issue here.
ln Resori‘s, the trustee of a litigation trust brought an action against the accountant to the trust
The court-approved trust agreement did not appoint the accountant, but instead compelled the
trustee to “retain an independent public accounting firm” to perform auditing services Resorts,
372 F.3d at 158. When the trustee discovered the accountant had made several errors, he filed an
action in the bankruptcy court for damages on behalf of the trust. On those facts, the Third
Circuit found the bankruptcy court did not have jurisdiction to adjudicate the controversy
because it did not require the court “to interpret or construe the plan or the incorporated litigation
trust agreement.” Id. at 169.

Unlike Resoris where the trustee independently retained the accountant, this Court’s
Confirmation Order established the Trust and appointed the Trustees. Also, the remedy sought in
Resorts had no direct link to the bankruptcy proceeding#it involved a routine state law claim for
money damages asserted against a third party. Plaintiffs herein seek removal of the Trustees and
appointment of a receiver. lf successful, the relief sought by the Plaintiffs would contravene the

original terms of the Trust as this Court established them. The remedy sought by the Plaintiffs

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 9 of 17

therefore directly relates to the Confirmation Order and implicates this Court’s authority to
supervise its own appointed officers See fn re Seven Fields Development Corp., 505 F.3d 237,
259 (2007), quoting fn re Southmark Corp., l63 F.3d 925 (5th Cir. 1999) (“Resorrs is unlike the
situation here, Where [appellants’] claims are claims against a court appointed professional for
work performed during the bankruptcy case.”).

The relief sought by the Plaintiffs therefore cuts to the very heart of the Contirmation
Order and Plan because it relates to the officers appointed by this Court and to the procedures for
appointing new trustees As such, this matter “affects the interpretation . . . of a confirmed plan”
and therefore falls squarely into the category of a post-confirmation matter in which “bankruptcy
court jurisdiction is normally appropriate.” Resorts, 372 F.Bd at 169.

(ii) Venue andAbstenrioz/z

This lawsuit was sent to this Court as a result of the TeXas District Couit’s consideration
and disposition of competing motions (i) to remand the litigation to the Texas State Court or (ii)
transfer venue to this Court. The Court has analyzed the comprehensive decisions of the Texas
District Court. 2 The Texas District Court observed that “Plaintiffs’ claims directly call into
question the interpretation and implementation of the plan, and Would effectively require the
re-writing of that plan to remove the trustees and grant Plaintiffs the relief requested in their
complaint.”3 On that basis, that court transferred venue to this Court. Plaintiffs essentially ask

that this Court bounce the litigation back to Texas.

 

2 The Plaintiffs seek entry of an order remanding this case to Texas state court where it Was originally filed This Court
refers to and relies upon three prior motions seeking remand that were denied by judges in the Eastern District of
Texas. August 26, 2016 Repoit and Recommendation ofU.S. Magistrate ludge, Adversary D.I. 37; October 26, 2016
Order Adopting Report and Recommendation of U.S. Magistrate Judge, Adversary D`I. 44; and Januaiy 6, 2017 Order
Denyiug Motion to Reconsider, Adversary D`I. 50.

3 Uuited States District Court for the Eastein District of Texas. Case No. 65514-A` Doc. No. 37 at 5.

9

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 10 of 17

The United States Supreme Court has expressed disfavor of judicial ping-pong between
federal courts Chrz`srianson v. Colr Indus. Operating Corp., 486 U.S. 800, 8l9 (1988). A
transferee court is obliged to avoid transferring cases back to a transferor court if the initial
transfer decision was based upon plausible reasoning and facts. Id. at 819 (“{l]f the transferee
court can find the transfer decision plausible, its jurisdictional inquiry is at an end.”); see also
Fogel v. Chesi‘nutt, 668 F.2d 100, 109 (2d Cir. 1981) (“The law of the case will be disregarded
only when the court has ‘a clear conviction of error’ with respect to a point of law on which its
previous decision was predicated.”). There are no facts that suggest there was any “clear
conviction of error” necessary to justify disregarding the transferor court’s decision to send the
case here. This Court’s own reading of Pacor and Resor£s support the TeXas District Court’s
decision to transfer the case. Plaintiffs’ motion to transfer venue fails.

The Plaintiffs secondarily argue that remand is proper because the Court is subject to
mandatory abstention The statutory requirements for mandatory abstention are as follows:

(l) the proceeding is based on a state law claim or cause of action;
(2) the claim or cause of action is ‘related to’ a case under title ll, but does
not 'arise underr title 11 and does not ‘arise in’ a case under title 11;

(3) federal courts would not have jurisdiction over the claim but for its

relation to a bankruptcy case;
(4) an action ‘is cornmenced’ in a state forum of appropriate jurisdiction;

(5) flii;i action can be ‘timely adjudicated’ in a state forum of appropriate
jurisdiction
fn re Gen. Wireless Opemtions, 2017 Bankr. LEXIS 4139, 5 (Bankr.D.Del. 2017) citing Stoe v.
Flahern), 436 F.3d 209, 213 (2006).
The Court finds that mandatory abstention does not apply to this case. As discussed

above, the interpretation and enforcement of the Confirmation Order constitutes a core matter.

The Plaintiffs have therefore failed to meet the second factor for a finding in favor of mandatory

10

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 11 of 17

abstention-namely that the claim is “related to” but does not “ar‘ise under Title ll.” Id. As
Plaintiffs have failed to meet the second requirement, the Court need not reach the others.
However, as discussed more fully below, the Plaintiffs also have failed to meet the fourth
requirement because the Barton doctrine applies, this matter was not “commenced in a state
forum of appropriate jurisdiction.” Id. As the Plaintiffs have failed to satisfy all of the statutory
requirements, mandatory abstention is inappropriate and the Court denies Plaintiff’ s motion to
remand the case to state court.

2. 'I`he Barton Doctrine Applies to the Litigation 'I`rustees, and Warrants
Dismissal Without Prej udice

The Barton doctrine prevents court-appointed trustees and receivers from being sued
without leave of the appointing court. fn re Summit Metals, 477 B.R. 484, 494-95 (Bankr. D.
Del. 2012). The doctrine is rooted in a United States Supreme Court decision that prohibited
court-appointed receivers and trustees»-acting in their official capacity-from being sued in any
forum other than the appointing court.“ See Barton v. Barbour, 104 U.S. 126 (1881); In re
VistaCare Grp. , 678 F.3d 218, 222 (3d Cir. 2012) (holding that “the Barton doctrine continues to
apply to bankruptcy trustees”). Bankruptcy courts have held that the doctrine applies to trustees
appointed by the bankruptcy court to administer post-confirmation liquidation of the bankruptcy
estate. See In re Summit Metals, 477 B.R. at 489-98.

Here, the question is whether the Barton doctrine extends to trustees of a
post-confirmation asbestos trust. To answer this question, the Court considers the purposes of the
Barlon doctrine and the potential effect that post-confirmation suits against asbestos litigation

trustees may have on the equitable and consistent disbursement of trust assets. By using a

 

4 The Barton doctrine applies even when the suit is brought in the federal district court in the same district as the
appointing bankruptcy courtl See Carroll v. Abr`de, 788 F.3d 502, 505 (Sth Cir. 20l5).

ll

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 12 of 17

functional analysis, this Court follows the lead of a number of other courts Which have also
determined the proper scope of Barlorz based on its practical goals. See, e. g., fn re VistaCare
Grp. , 678 F.3d at 228-231 (analyzing the continued relevance of the Barton doctrine and
rejecting formalistic arguments that it Was superseded by statute because, among other reasons,
the policies animating the Barton doctrine continue to apply to bankruptcy proceedings); Matter
osz`nton, 136 F.3d 544, 545-56 (7th Cir. 1998) (reasoning that the function of the Barron
doctrine justifies extending its protection to trustees post-contirmation); fn re Summit Metals,
477 B.R. at 498 (determining that an initial, unauthorized filing is “What the doctrine seeks to
prevent”).

Specifically, the Third Circuit has described the purposes of Barton as folloWs:

The Barton Court explained that a court approval requirement Was
necessary to ensure a consistent and equitable administration of the
receivership property. Because a judgment against the receiver in
his capacity as receiver Would be satisfied out of the receivership
property, the effect of a suit brought Without leave to recover such a
judgment Would be “to take the property of the trust from [the
receiver’s] hands and apply it to the payment of the plaintiff’s claim,
Without regard to the rights of other creditors or the orders of the
court Which [Was] administering the trust property.” In other words,
the party bringing suit Would be able to “obtain [an} advantage over
the other claimants” as to the distribution of “the assets in the
receiver’s hands.” The Court further observed that if the judgment
"were recovered outside the territorial jurisdiction" of the court
administering the trust assets (i.e., the appointing court), that court
Would be “impotent” to prevent enforcement of the judgment Thus,
requiring a party With claims against the receiver to obtain
permission from the appointing court before filing suit in another
jurisdiction Would prevent the c‘usurpation of the powers and duties
Which belonged exclusively to [the appointing] court” and protect
“the duty of that court to distribute the trust assets to creditors
equitably and according to their respective priorities.”

fn re Vl'staCare Grp., 678 F.3d at 224~25 (citations omitted) (quoting Barron, 104 U.S. at

128-29; 130). The purpose ofBarton. in the context of bankruptcy, then, is to (1) ensure a

12

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 13 of 17

consistent and equitable administration of the receivership or estate property; (2) protect against
judgments entered outside the purview of the bankruptcy court; and (3) prevent usurpation of
powers and supervisory duties which exclusively belong to the bankruptcy court See id.

With those principles in mind, the Court finds that Barton applies to protect the Trustees.
In so ruling, the Court notes this finding will contribute to the “consistent and equitable”
administration of the Trust. Id. By filing their litigation in a state court, the Plaintiffs sought to
affect the administration and distribution of the bankruptcy estate without the involvement of this
Coult, risking the impermissible diminution of trust assets available to other claimholders. This
is the precise scenario that the Barton doctrine is designed to prevent Allowing lawsuits to
proceed against litigation trustees in other couits may well lead to trust assets being drained to
pay off particular claimants, resulting in an inconsistent and inequitable result for those plaintiffs
whose interests the litigation trust was created to protect See id. The Barton doctrine applies to
the Plaintiffs’ Complaint, and Plaintiffs were required to obtain permission from this Court
before bringing suit against the Defendant in state court.

The Plaintiffs’ suit is, of course, now before this Court. Courts are split on whether
Barron requires this Court to dismiss an unauthorized action brought against its appointee and
removed to this Court. Compare fn re Summit Metals, Inc. , 477 B.R. at 497~98 (holding that “the
Barton doctrine require[s] dismissal of an unauthorized action against a trustee, even after the
case [is] removed to the [appointing] bankruptcy court”) with fn re Harris, 590 F.?>d 73 0, 742
(9th Cir. 2009) (holding that “the Barron doctrine is not a ground to dismiss a suit that is
proceeding in the appointing bankruptcy court,” even if the suit was initially improperly filed in

state court). There is no binding precedent in this Circuit.

13

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 14 of 17

Upon due consideration, the Court determines that the proper course of action is to
dismiss the Plaintiffs’ complaint without prejudice, because the Plaintiffs failed to seek leave of
this Court before filing the instant lawsuit As the Court with exclusive jurisdiction over this
matter, this Court is empowered to prevent suits from being brought against the Trustees or
allow such suits to go forward. lt follows that this Court may either dismiss an unauthorized
complaint against the Trustees with prejudice or determine that such a claim may be broughte~if
authorized

While some courts have found that improperly filing an action in state court may not be
cured by removal to the appointing court, this Court views that position as somewhat contrary to
the purpose of the doctrine itself. lt would be illogical for this Court, as the court with familiarity
regarding the Trustees’ role and duties under the Plan, to be foreclosed from hearing matters
relevant to the Trustees’ conduct and performance simply because those matters were brought by
Plaintiffs in state court. See fn re VisraCare Grp., 678 F.3d at 233 (discussing the appointing
bankruptcy court as c‘uniquely situated to determine whether a claim against the trustee has
merit, . . [and] uniquely situated to determine the potential effect of a judgment against the
trustee.”).

One of the rationales behind the Barton doctrine is that it provides notice of potential
malfeasance by trustees to the appointing court, and facilitates effective and centralized
supervision of that court’s appointee. See fn re VistaCare Grp., 678 F.3d at 230 (“requiring
prospective plaintiffs to set forth to the bankruptcy court the basis of their claims against the
trustee would allow the bankruptcy court to monitor the work of the trustee more effectively, and

ensure that the trustee is satisfying his obligations.”). Such a purpose could not be fulfilled if this

14

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 15 of 17

Court were barred from taking action to supervise its appointee because Plaintiffs originally filed
in an incorrect forum.
3. Two of the 'I`hree Plaintiffs Lack Standing

To have standing to bring this compiaint, the Plaintiffs must “meet the requirements for
standing that litigants in all federal cases face under Article lll of the Constitution.” fn re Glob.
Indus. Techs., Inc., 645 F.3d 201, 210 (3d Cir. 2011) (en banc). One of those requirements is that
the plaintiff have suffered an injury~in~fact, which is an “invasion of a legally protected interest.”
Lujan v. Dejfr. of Wildlife, 504 U.S. 555 , 560 (l992). ln an action against a trustee for breach of
fiduciary duty, “lt]hc nature and extent of [a plaintiff s] interest as a beneficiary” determines
“whether that interest can form the basis of a federal suit.” Scanlan v. Eisenberg, 669 F.3d 83 8,
842 (7th Cir. 2012).

The Trustees contend that Plaintiffs Richard Smith and Larry Garrett lack standing
because they are not beneficiaries, and therefore do not have the kind of “interest that can form
the basis of a federal suit.” See fd. The Trustees’ conclusion that these plaintiffs are not
beneficiaries of the Trust is premature As pointed out by the Trustees, the tort claims pursued by
l\/lessrs. Smith and Garrett have not yet been resolved definitively, and neither has the issue of
whether they are beneficiaries of the Trust. That does not mean, however, that Messrs. Smith and
Garrett have standing at this point to pursue fiduciary claims against the Defendants in this
Court.

Untii the tort claims process has been definitively resolved by the Plaintiffs’ exhaustion
of the procedures required by the Trust, the “the nature and extent of [theirj interest [sj” as
beneficiaries_if any-is purely conjectural. See id. A “conjectural or hypothetical” injury does

not suffice for Article lIl standing Danvers Motor Co. v. Ford Motor Co., 432 F.3d 286, 291 (3d

15

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 16 of 17

Cir. 2005). See also Marz'n v. Les!ie, 337 F. App‘x 217, 219 (3d Cir. 2009) (holding that a
plaintiff s beneficial interest in a trust was too speculative to form a sufficient basis for standing).
While Messrs. Smith and Garrett may yet show that they are beneficiaries of the rfrust, the
“viability and scope of ltheir] interest is uncertain, land] any alleged injury to that interest is too
conjectural to confer standing upon lthem].” Marz'n v. Leslz'e, 337 F. App'x at 219.

4. Trustees Have Not Shown That Plaintiffs’ Claims Are Barred by Res
Judicata

Trustees further argue that the Plaintiffs’ complaint should be dismissed with prejudice
because it is barred by resjudicara. The Trustees point to the relief sought by Plaintiffs, such as
removal of all three rfrustees and appointment of a single receiver, as an attempt to “undo the
Confirmation Order.” Defendant’s Memo in Support of l\/iotion to Dismiss [Docket No. 82 at
17]. The Trustees contend that this issue is barred from consideration by the Court because “the
time to question the Trustees’ qualifications to serve and their business connections was during
the confirmation hearing.” Id. at 8.

The Plaintiffs’ claims primarily address the conduct of the Trustees, not the
circumstances of their appointment fifteen years ago. The Trustees argue that the creation of the
Trust necessarily resolved_with preclusive effect_the issues that the Plaintiffs bring before the
Court today. That is impossible Plaintiffs’ claims relate to the Trustees’ post~appointment
conduct, not their qualifications, because the Plaintiffs allege that the Trustees have breached
their fiduciary duty as Trr¢sl‘ees. They were not trustees before the creation of the Trust. “The
affirmative defense of res judicata .. requires that the party asserting such a bar bear the burden
of showing that it applies.” United States v. Athlone Indus., Inc., 746 F.2d 977 (3d Cir. 1984).

Defendants have failed to carry their burden.

16

 

Case 17-50053-BLS Doc 138 Filed 11/16/18 Page 17 of 17

CONCLUSION
The Complaint is dismissed without prejudice, with 30 days to file an amended
complaint5 The Complaint may be re-commenced in this Court as to Plaintiff Mark Little.
Plaintiffs Richard Smith and Larry Garrett presently lack standing in this Court. The Trustees’
Motion to Dismiss is granted The Trustees’ Motion to Strike is dismissed as moot. The

Plaintiffs’ Motion to Dismiss is denied. The Court will issue an Order consistent with these

findings

By the Court:

Dated: November 16, 2018 £://'/"`7
l §

NDAN L Ns AN srign‘NoN
ran sTA sBANxRuPTCY ruben

 

 

 

5 Because the Court is dismissing the Plaintiffs’ complaint on other grounds with leave to re-plead, it defers to further
proceedings whether the Piaintiff`s’ now-dismissed complaint adequately pled that the Trustees violated the relevant

standard of care.

17

 

